The Ordinary.
The question of costs was fully considered in the decision of the cause. For what seemed then, and still appear to be, good reasons, no costs of the appeal were awarded to either • side. 'The case was printed by the respondent, by direction of the court, :at the expense of the estate. This direction was given, because the appellant alleged that she was, and would be until the cause .should have been decided, without means to pay for printing the testimony or to bear one-half of the expense. Each party should pay half the cost of printing. The motion is denied, but without costs.